internal_revenue_service number release date index number ------------------------------------------------------------ ---------- --------------------------------------- ------------------------------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc fip b02 plr-136399-16 date date legend taxpayer state a area ------------------------------------------ --------------------------- ------------ ----------------------------------------------- property a ----------------------------------- property b ----------------------------------- property c ---------------------------------------- dear ---------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer taxpayer requests a ruling that the provision of services described below does not give rise to impermissible_tenant_service_income and will not cause rent received from tenants to be treated as other than rents_from_real_property under sec_856 of the internal_revenue_code taxpayer is a state a corporation that has elected to be taxed as a real_estate_investment_trust reit under sec_856 of the code through disregarded entities facts plr-136399-16 taxpayer wholly owns three separate residential properties in area property a property b and property c each a property and collectively the properties description of the properties each property includes some or all of the following amenities that are available to all tenants of that property at no additional cost a swimming pool an exercise room with exercise equipment televisions and water sports courts and related equipment a tennis court a fire pit a roof deck a lounge with a television a movie screen and games a kitchen a picnic area with grills a playground a dog playground a jogging path laundry rooms and a business center collectively the facilities taxpayer represents that rent attributable to personal_property that is leased under or in connection with any lease of the properties does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease services provided at the properties taxpayer provides the following services at each property leasing functions wireless internet in common areas of the property ordinary and necessary maintenance functions such as service to hvac plumbing and electrical systems and repair of basic kitchen appliances and light fixtures in tenants’ units landscaping of the property’s grounds security services routine doorman services as described below and routine maintenance cleaning and activities to ensure the safety and security of tenants and taxpayer’s property in the common areas including the facilities described above collectively the taxpayer provided services the doorman services provided at each property include managing the flow of residents and non-residents into and out of the property monitoring security cameras and other security systems admitting guests receiving packages assisting locked-out tenants and acting as the first point_of_contact for an apartment emergency taxpayer will also engage in occasional marketing activities hereinafter the marketing services to enhance its ability to attract new tenants and keep existing tenants the marketing services are seasonal holiday parties and social event sec_1 to help bolster a positive atmosphere and feeling of community at the properties which will attract new tenants and induce current tenants to renew their leases the marketing services will be available to all tenants and not specifically to any particular tenant taxpayer represents that the taxpayer provided services and marketing services are customarily furnished or rendered in connection with the rental of real_property in luxury apartment buildings located in the geographic area where the social events may include a tasting event for which a local merchant may donate products a breakfast a happy hour an ice cream party an outing a bingo night a raffle or a pool party plr-136399-16 properties are located taxpayer further represents that the taxpayer provided services and marketing services are provided to all tenants and do not constitute personal services rendered to any particular tenant services provided by a third party in addition to the services provided by taxpayer taxpayer has hired independent contractors from whom it does not derive or receive any income to provide lifeguards at the pools extermination services and cable and internet law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with such lease sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services furnished to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class such as luxury apartment buildings are customarily provided with the service sec_1_856-4 provides that trustees or directors of the reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of the property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself including establishing rental terms choosing tenants entering into renewal of leases and dealing with taxes interest and insurance relating to the trust’s property the trustees may also make capital expenditures with respect to the trust’s property as defined in sec_263 and may make decisions as to repairs of the trust’s property of plr-136399-16 the type that would be deductible under sec_162 the cost of which may be borne by the trust see also revrul_67_353 1967_2_cb_252 sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to the tenants of such property or for managing or operating such property sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during any taxable_year directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service or providing the management or operation sec_856 provides certain exclusions from impermissible_tenant_service_income for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public plr-136399-16 entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant in determining whether a taxpayer has income that is impermissible_tenant_service_income only the income that is attributable to a provision of a service is analyzed although services may be provided in the facilities the facilities themselves are not services additional cost a space such as one of the facilities is not income from the provision of a service and is therefore not impermissible_tenant_service_income any services eg the taxpayer provided services that are provided in or with respect to the facilities are analyzed as any other service provided to tenants income that is attributable to making available to all tenants at no taxpayer has represented that the taxpayer provided services and marketing services are customarily furnished or rendered in connection with the rental of real_property in luxury apartment buildings located in the geographic area where the properties are located taxpayer further represents that the taxpayer provided services and marketing services are provided to all tenants and do not constitute personal services rendered to any particular tenant the income from the taxpayer provided services and marketing services is for purposes of determining whether the income is qualifying_income for reit qualification purposes income that would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 or is an activity that is a fiduciary duty to manage the trust itself taxpayer represents that any additional services are provided through independent contractors from whom taxpayer does not derive or receive any income accordingly income from the taxpayer provided services and marketing services is not impermissible_tenant_service_income and therefore will not cause any portion of the rents received by taxpayer from the tenants of each property to fail to qualify as rents_from_real_property under sec_856 conclusion based on the facts and representations submitted we rule that income from the taxpayer provided services and marketing services is not impermissible_tenant_service_income and therefore will not cause any portion of the rents received by taxpayer from the tenants of each property to fail to qualify as rents_from_real_property under sec_856 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied on whether taxpayer otherwise qualifies as a reit under subchapter_m of the code plr-136399-16 furthermore the ruling herein relates to whether income from services performed by taxpayer is impermissible_tenant_service_income and is specifically limited to whether the income is qualifying_income for reit qualification purposes the definition of rents_from_real_property under sec_856 differs in scope and structure from the definition of rents_from_real_property under sec_512 which applies to exempt_organizations described in sec_511 therefore an exempt_organization providing the same services may have unrelated_business_taxable_income because the income may not be excluded under sec_512 as rents_from_real_property this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely __________________________ andrea m hoffenson chief branch office of associate chief_counsel financial institutions products
